DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on September 27th, 2019. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, hereinafter referred to as Edren and Irwin, respectively.
As to claim 1, Edren discloses an autonomous robotic vehicle, comprising (the example vehicle may be a driverless vehicle, such as an autonomous vehicle – See at least ¶24):
	a chassis (the suspension system may include a spring and damper assembly coupling a wheel to a vehicle chassis for controlling movement of the wheel relative to the vehicle chassis – See at least ¶16);
	a plurality of wheels movably mounted to the chassis by a suspension system (the suspension system may include a spring and damper assembly coupling a wheel to a vehicle chassis for controlling movement of the wheel relative to the vehicle chassis – See at least ¶16; wheels 104 – See at least Fig. 3); and
	a vehicle pose system, the vehicle pose system including (localization component may be configured to receive data from the sensors system(s) to determine a position and/or orientation of the vehicle – See at least ¶37):
	a ride height sensor system of the autonomous robotic vehicle as it travels along a surface (the suspension system may also include a sensor configured to generate a signal of the ride height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31; ride height sensor 140, wheels 104 – See at least Fig. 1);
	at least one processor (processor(s) 216 – See at least Fig. 2); and
a memory having instructions stored thereon which, when executed by the at least one processor cause the vehicle pose system to determine a plane of the surface corresponding to the wheel positions so that the vehicle pose system can determine a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle (ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground), i.e. reference surface interpreted as a plane of the surface corresponding to the wheel positions – See at least ¶18, Examiner notes that the vehicle assuming an orientation with respect to the ground surface necessarily includes determining a plane corresponding to wheel positions based on an angle of the surface with respect to the vehicle; angle of surface with respect to vehicle – See at least Figs. 4A, 4D).
Edren fails to explicitly disclose measuring wheel displacement of the plurality of wheels relative to the chassis as the plurality of wheels move relative to the chassis, the ride height sensor system including ride height sensors configured to determine wheel positions of each of the plurality of wheels with respect to the chassis. However, Irwin teaches measuring wheel displacement of the plurality of the vehicle also includes a plurality of wheels including front and rear wheels – See at least ¶25; chassis-positioned sensor on the upper control arm would enable detection of the change in position of the road wheel relative to some predetermined fixed point on the vehicle body – See at least ¶30).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edren to include the feature of measuring wheel displacement of the plurality of wheels relative to the chassis as the plurality of wheels move relative to the chassis, the ride height sensor system including ride height sensors configured to determine wheel positions of each of the plurality of wheels with respect to the chassis, as taught by Irwin, to determine the pitch and/or roll of a vehicle, parameters of which are often used to stabilize vehicles while turning, accelerating, and/or decelerating as known in the art.

As to claim 2, Edren discloses wherein the vehicle pose system includes an inertial measurement unit configured to collect orientation data of the autonomous vehicle, angular velocity data of the autonomous vehicle, gravitational direction data of the autonomous vehicle, or combinations thereof (the localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle, localization component may receive IMU data to accurately determine a location of the autonomous vehicle – See at least ¶37; the sensor system(s) may include inertial sensors (inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) – See at least ¶49).

As to claim 3, Edren discloses wherein the vehicle pose system includes a global positioning system configured to collect global positioning data of the autonomous robotic vehicle (localization component may receive GPS data to accurately determine a location of the autonomous vehicle – See at least ¶37; the sensor system(s) may include location sensors (e.g. GPS, compass, etc.) – See at least ¶49).

As to claim 6, Edren discloses wherein the inertial measurement unit includes an accelerometer, a gyroscope, or combinations thereof (the system may further include one or more of an accelerometer or an inertial measurement unit – See at least ¶18; the sensor system(s) may include inertial sensors (inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) – See at least ¶49).

As to claim 8, Edren discloses wherein the ride height sensors are coupled to the chassis, at least some of the plurality of wheels, the suspension system, or combinations thereof (the suspension system may also include a sensor configured to generate a signal of the right height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31; ride height sensor 140, wheels 104 – See at least Fig. 1).

As to claim 9, Edren discloses wherein when executed by the at least one processor, the instructions stored on the memory cause the processor to map a position and orientation of the vehicle within a coordinate system based on the determined pose (the localization component may include and/or request/receive a map of an environment and may continuously determine a location and/or orientation of the autonomous vehicle within the map – See at least ¶37).

As to claim 10, Edren discloses wherein the autonomous robotic vehicle is a driverless vehicle (the example vehicle may be a driverless vehicle, such as an autonomous vehicle – See at least ¶24).

As to claim 11, Edren discloses a vehicle pose system for an autonomous robotic vehicle, the vehicle pose system including (localization component may be configured to receive data from the sensors system(s) to determine a position and/or orientation of the vehicle – See at least ¶37; the example vehicle may be a driverless vehicle, such as an autonomous vehicle – See at least ¶24):
a ride height sensor system of the autonomous robotic vehicle as it travels along a surface (the suspension system may also include a sensor configured to generate a signal of the ride height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31; ride height sensor 140, wheels 104 – See at least Fig. 1);
at least one processor (processor(s) 216 – See at least Fig. 2); and
a memory having instructions stored thereon which, when executed by the at least one processor cause the vehicle pose system to determine a pose of the autonomous robotic vehicle based on an angle of the surface with respect to the autonomous robotic vehicle (ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) – See at least ¶18, Examiner notes that the vehicle assuming orientation with respect to ground surface necessarily includes determining an angle of the surface with respect to the vehicle; angle of surface with respect to vehicle – See at least Figs. 4A, 4D).
Edren fails to explicitly disclose measuring wheel displacement of a plurality of wheels relative to a chassis as the plurality of wheels move relative to the chassis, the ride height sensor system the vehicle also includes a plurality of wheels including front and rear wheels – See at least ¶25; chassis-positioned sensor on the upper control arm would enable detection of the change in position of the road wheel relative to some predetermined fixed point on the vehicle body – See at least ¶30).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edren to include the feature of measuring wheel displacement of a plurality of wheels relative to a chassis as the plurality of wheels move relative to the chassis, the ride height sensor system including ride height sensors configured to determine wheel positions of each of the plurality of wheels with respect to the chassis, as taught by Irwin, to determine the pitch and/or roll of a vehicle, parameters of which are often used to stabilize vehicles while turning, accelerating, and/or decelerating as known in the art.

As to claim 12, Edren discloses wherein the vehicle pose system includes an inertial measurement unit configured to collect orientation data of the autonomous vehicle (the localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle, localization component may receive IMU data to accurately determine a location of the autonomous vehicle – See at least ¶37; the sensor system(s) may include inertial sensors (inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) – See at least ¶49).

As to claim 13, Edren discloses wherein the vehicle pose system includes a global positioning system configured to collect global positioning data of the autonomous robotic vehicle (localization component may receive GPS data to accurately determine a location of the autonomous vehicle – See at least ¶37; the sensor system(s) may include location sensors (e.g. GPS, compass, etc.) – See at least ¶49).

As to claim 16, Edren discloses wherein the inertial measurement unit includes an accelerometer, a gyroscope, or combinations thereof (the system may further include one or more of an accelerometer or an inertial measurement unit – See at least ¶18; the sensor system(s) may include inertial sensors (inertial measurement units (IMUs), accelerometers, magnetometers, gyroscopes, etc.) – See at least ¶49).

As to claim 18, Edren discloses wherein the ride height sensors are configured to couple to the chassis of the autonomous robotic vehicle, at least some of the plurality of wheels of the autonomous robotic vehicle, the suspension system of the autonomous robotic vehicle, or combinations thereof (the suspension system may also include a sensor configured to generate a signal of the right height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31; ride height sensor 140, wheels 104 – See at least Fig. 1).

As to claim 19, Edren discloses a method for determining vehicle pose of an autonomous robotic vehicle, the method comprising (localization component may be configured to receive data from the sensors system(s) to determine a position and/or orientation of the vehicle – See at least ¶37; the example vehicle may be a driverless vehicle, such as an autonomous vehicle – See at least ¶24): 
determining vehicle pose of the autonomous robotic vehicle based on ride height sensors (ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) – See at least ¶18, Examiner notes that the vehicle assuming a particular orientation with respect to a reference surface necessarily includes determining the vehicle’s pose; the suspension system may also include a sensor configured to generate a signal of the ride height of the vehicle at the wheel coupled to the spring and damper assembly – See at least ¶31;  ride height sensor 140, wheels 104 – See at least Fig. 1).
Edren fails to explicitly disclose generating wheel displacement data corresponding to a wheel assembly of the vehicle, the wheel displacement data including wheel positions of wheels of the vehicle relative to a chassis of the vehicle. However, Irwin teaches generating wheel displacement data corresponding to a wheel assembly of the vehicle, the wheel displacement data including wheel positions of wheels of the vehicle relative to a chassis of the vehicle (the vehicle also includes a plurality of wheels including front and rear wheels – See at least ¶25; chassis-positioned sensor on the upper control arm would enable detection of the change in position of the road wheel relative to some predetermined fixed point on the vehicle body – See at least ¶30).
Edren discloses a vehicle suspension system of an autonomous vehicle with localization capabilities including determining the position and orientation of the vehicle in three dimensional coordinates. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edren to include the feature of generating wheel displacement data corresponding to a wheel assembly of the vehicle, the wheel displacement data 

As to claim 20, Edren discloses further comprising determining an angle of a road surface with respect to the autonomous robotic vehicle based on the wheel displacement data (ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) – See at least ¶18, Examiner notes that the vehicle assuming an orientation with respect to ground surface necessarily includes determining an angle of the road surface with respect to the vehicle; angle of surface with respect to vehicle – See at least Figs. 4A, 4D).

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, as applied to claims 1 and 11 above, and further in view of Kentley et al., US 20170126810 A1, hereinafter referred to as Edren, Irwin, and Kentley, respectively.
As to claim 4 Edren discloses wherein the vehicle pose system includes wheel sensors (sensor system(s) may include one or more encoders to sense rotation of the wheels – See at least ¶53; localization component may receive wheel encoder data to accurately determine a location of the autonomous vehicle – See at least ¶37).

The combination of Edren and Irwin fails to explicitly disclose wherein the wheel sensors are configured to collect wheel speed data of the plurality of wheels. However, Kentley teaches wherein the wheel sensors are configured to collect wheel speed data of the plurality of wheels (localization system includes an odometry processor to process wheel data (e.g. wheel speed) – See at least ¶107).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren and Irwin to include the feature of the wheel sensors being configured to collect wheel speed data of the plurality of wheels, as taught by Kentley, to improve the reliability of position measurements and increase redundancy in the navigation system by using additional parameters that describe the motion of the autonomous vehicle.

As to claim 7, Edren discloses wherein the wheel sensors are coupled to the plurality of wheels (sensor system(s) may include one or more encoders to sense rotation of the wheels, i.e. wheel encoders necessarily includes coupling to wheels – See at least ¶53).

The combination of Edren and Irwin fails to explicitly disclose wherein the sensors are wheel speed sensors. However, Kentley teaches wherein the sensors are wheel speed sensors (localization system includes an odometry processor to process wheel data (e.g. wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren and Irwin to include the feature of wherein the sensors are wheel speed sensors, as taught by Kentley, to improve the reliability of position measurements and increase redundancy in the navigation system by using additional parameters that describe the motion of the autonomous vehicle.

As to claim 14, Edren discloses wherein the vehicle pose system includes wheel sensors (sensor system(s) may include one or more encoders to sense rotation of the wheels – See at least ¶53; localization component may receive wheel encoder data to accurately determine a location of the autonomous vehicle – See at least ¶37).

The combination of Edren and Irwin fails to explicitly disclose wherein the wheel sensors are configured to collect wheel speed data of the plurality of wheels. However, Kentley teaches wherein the wheel sensors are configured to collect wheel speed data of the plurality of wheels (localization system includes an odometry processor to process wheel data (e.g. wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space.


As to claim 17, Edren discloses wherein the wheel sensors are configured to couple to the plurality of wheels (sensor system(s) may include one or more encoders to sense rotation of the wheels, i.e. wheel encoders necessarily includes coupling to wheels – See at least ¶53).

The combination of Edren and Irwin fails to explicitly disclose wherein the sensors are wheel speed sensors. However, Kentley teaches wherein the sensors are wheel speed sensors (localization system includes an odometry processor to process wheel data (e.g. wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren and Irwin to include the feature of wherein the sensors are wheel speed sensors, as taught by Kentley, to improve the reliability of position measurements and increase redundancy in the navigation system by using additional parameters that describe the motion of the autonomous vehicle.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al., US 20200094645 A1, in view of Irwin et al., US 20170080770 A1, as applied to claims 1 and 11 above, and further in view of Kentley et al., US 20170126810 A1, and in view of Green et al., US 20190369627 A1, hereinafter referred to as Edren, Irwin, Kentley, and Green, respectively.
As to claim 5, Edren discloses wherein the vehicle pose system is configured to associate global positioning data of the autonomous vehicle and ride height data of the autonomous vehicle to determine the pose of the autonomous vehicle based on 3D velocity and 3D position of the autonomous vehicle (localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle (e.g. one or more of an x-, y-, z-position), and receive GPS data to accurately determine a location of the autonomous vehicle – See at least ¶37; ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) – See at least ¶18).

The combination of Edren and Irwin fails to explicitly disclose association of wheel speed data of the autonomous vehicle to determine the pose of the autonomous vehicle. However, Kentley teaches disclose association of wheel speed data of the autonomous vehicle to determine the pose of the autonomous vehicle (localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space.


	The combination of Edren, Irwin, and Kentley fails to explicitly disclose determining the pose of the vehicle based on 3D velocity. However, Green teaches determining the pose of the vehicle based on 3D velocity (the vehicle module learns the vehicle’s dynamic model which maps propulsion and/or braking efforts to control commands with the vehicle response characteristics such as 3D acceleration, 3D speed, and/or 3D displacement, i.e. learning the vehicle’s dynamic model necessarily includes the vehicle’s pose – See at least ¶45).
	Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space. Green teaches controlling a self-learning vehicle that uses three dimensional kinematics to orient and maneuver itself through an environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, and Kentley to include the feature of determining the pose of the vehicle based on 3D velocity, as taught by Green, to create high fidelity kinematic models for improving the accuracy of vehicle controls while operating in three dimensional environments. 
As to claim 15, Edren discloses wherein the vehicle pose system is configured to associate global positioning data of the autonomous vehicle and ride height data of the autonomous vehicle to determine the pose of the autonomous vehicle based on 3D velocity and 3D position of the autonomous vehicle (localization component may be configured to receive data from the sensor system(s) to determine a position and/or orientation of the vehicle (e.g. one or more of an x-, y-, z-position), and receive GPS data to accurately determine a location of the autonomous vehicle – See at least ¶37; ride heights may be determined to cause the vehicle to assume a particular orientation with respect to a reference surface (e.g. the ground) – See at least ¶18).

The combination of Edren and Irwin fails to explicitly disclose association of wheel speed data of the autonomous vehicle to determine the pose of the autonomous vehicle. However, Kentley teaches disclose association of wheel speed data of the autonomous vehicle to determine the pose of the autonomous vehicle (localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed) – See at least ¶107).
Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren and Irwin to include the feature of associating wheel speed data of the autonomous vehicle to determine the pose of the autonomous vehicle, as 

The combination of Edren, Irwin, and Kentley fails to explicitly disclose determining the pose of the vehicle based on 3D velocity. However, Green teaches determining the pose of the vehicle based on 3D velocity (the vehicle module learns the vehicle’s dynamic model which maps propulsion and/or braking efforts to control commands with the vehicle response characteristics such as 3D acceleration, 3D speed, and/or 3D displacement, i.e. learning the vehicle’s dynamic model necessarily includes the vehicle’s pose – See at least ¶45).
	Edren discloses a suspension system for an autonomous vehicle including detecting various components of vehicle movement in order to determine the vehicle’s position and orientation in space. Irwin teaches adjusting suspension components in a vehicle including ride height sensors for determining relative wheel displacement with respect to the vehicle. Kentley teaches vehicle localization using various vehicle parameters including wheel speed to determine the vehicles position and orientation in space. Green teaches controlling a self-learning vehicle that uses three dimensional kinematics to orient and maneuver itself through an environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edren, Irwin, and Kentley to include the feature of determining the pose of the vehicle based on 3D velocity, as taught by Green, to create high fidelity kinematic models for improving the accuracy of vehicle controls while operating in three dimensional environments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668